DETAILED ACTION
	
This application is in response to Amendments filed on 06/15/2022.
	Claims 1-10 and 16-25 are currently pending and have been examined.
	Claims 11-15 are cancelled.
	Claims 1-10, 16-17, 19-24 are currently amended.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 06/15/2022, with respect to 35 U.S.C. 112(b) rejection to claims 1, 3, 5, 10, 16, 20, and 24 and 35 U.S.C. 101 rejection (non-statutory) to claims 16-25 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection to claims 1, 3, 5, 10, 16, 20, and 24 and 35 U.S.C. 101 rejection (non-statutory) to claims 16-25 has been withdrawn. 
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments on pages 8-11 of remarks filed 06/15/2022 that the claims are directed to a technical solution by analyzing a large volume of clickstream data to predict user behavior rather than a certain method of organizing human activity, Examiner respectfully disagrees.
Analyzing data to predict user behavior is directed to a commercial problem rather than a technical solution. Collecting user interaction data to determine whether a user is a buyer and comparing probabilities provides a commercial solution to predicting user behavior but does not provide a technical solution to a technical problem.
With respect to applicant’s arguments on pages 11-14 of remarks filed 06/15/2022 that the claims are directed to a practical application because the claims solves a technical problem by using models to analyze large volumes of data to predict user behavior, Examiner respectfully disagrees. 
 In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field."  If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. See MPEP 2106.05(a).
It is unclear how using models to predict user behavior improve technology or the computer itself. The specification fails to explain how using the models to analyze large volumes of data improves technology. It is unclear from the claim language how providing a plurality of different models based on user interaction data and selecting the model and using the model to predict user behavior improves the computer or technology.  
Merely using a computer as a tool to perform an abstract idea does not integrate a judicial exception into a practical application. See MPEP 2106.04(d). Merely using a computer with models as a tool to predict user behavior does not integrate a judicial exception into a practical application. 
 With respect to applicant’s arguments on pages 14-17 of remarks filed 06/15/2022 that Lukose does not teach a plurality of different models trained on historical interaction data of prior buyers and non-buyers, Examiner respectfully disagrees.
Lukose teaches a plurality of models computed from the clickstream and predicted likelihood that the use is a purchaser or non-purchaser that is extracted from training data set. The models are augmented because the actual purchase behavior of the user could be observed and analyzed to iteratively update the model (Lukose, [0029]; [0027]; [0033]; [0049]).
With respect to applicant’s arguments on pages 18 of remarks filed 06/15/2022 that Vijayaraghavan does not teach augmented buyer model based on probabilities of conceivable transitions, Examiner respectfully disagrees.
The claim language defines each conceivable transition as a multi-step transition between a first URL and a second URL via at least one intermediate URL of the web site. Vijayaraghavan teaches multi-step transition between multiple URLs because this reference teaches a large number of URLs including a sequence of pages (URLs) that users visits during an online session.  Vijayaraghavan also teaches that data based on the users web path including a sequence of pages (URLs) visited during a session is used to predict the intent of the user via predictive models. (Vijayaraghavan, [0009]; [0027]; [0050]; [0063]; [0068]; [0064-0065]).
Applicant’s arguments on pages 18-19 of remarks filed 06/15/2022 regarding new claim amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 

 
 




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in:
Claim 1 recites: determine when the user is likely to be a buyer, based on the interaction data and the selected one of the augmented buyer model and the alternative buyer model; and present the user with an offer to buy from the website upon the determination that the user is a buyer.
Claim 2 recites: determine whether the interaction data matches a buyer or nonbuyer model…determining whether the interaction data matches a buyer or nonbuyer model…determining when the user is likely to be a buyer or non-buyer.
Claim 4 recites: wherein to determine if the user is likely to be a buyer..
Claim 6 recites: wherein the determination regarding the user being a buyer...
Claims 16 and 20 recite: a processor readable non-transitory data storage medium; and a processor, in communication with the processor readable data storage medium…
Claim 20 recites: …wherein the data storage medium 
All dependent claims inherit deficiencies of independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-10 are directed to a system, claims 16-19 and 24-25 are directed to an apparatus, and claims 20-23 are directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a method for determining a buyer or non-buyer based on interactions, in the following limitations:
 receive…, interaction data of a user browsing a website; 
 compare a probability associated with the augmented buyer model based on a conceivable transition to a predetermined significance threshold measure; 
when the probability exceeds the significance threshold measure, select the augmented buyer model; 
when the probability does not exceed the significance threshold measure, select the alternate buyer model; 
determine when the user is likely to be a buyer, based on the interaction data and the selected one of the augmented buyer model and the alternate buyer model;
The above-recited limitations set forth an arrangement determining a buyer or non-buyer based on interactions.  This arrangement amounts to certain methods of organizing human activity such as managing users associated with sales activities and commercial interactions involving determining a buyer or non-buyer based on user interactions and comparing probabilities.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a system comprising: a processor to: receive from a client device… provide a plurality of different models for the user based on the interaction data, each of the plurality of different models trained on historical interaction data of prior buyers and non-buyers that browsed the website, the plurality of different models comprising at least one augmented buyer model based on probabilities of conceivable transitions, each conceivable transition including a multi-step transition between a first URL and a second URL via at least one intermediate URL of the website, and an alternate buyer model based on an actual transition between the first URL and the second URL; and present the user with an offer to buy from the website upon the determination that the user is a buyer (claim 1);
the processor is to: when the interaction data matches a nonbuyer mode, repeat iteratively and as the user browses the website, the receiving of interaction data and determining whether the interaction data matches a buyer or nonbuyer model (claim 2);
wherein the alternate buyer model is without augmentation and wherein each conceivable transition is a transition that could have occurred based on transitions from the first URL to the at least one intermediate URL and from the at least one intermediate node to the second URL recorded in the historical interaction data (claim 3);
the processor is to: record transitions of the user between URLs of the website as the interaction data; and construct a transition matrix for the user based on the recorded transitions of the user (claim 4);
build the alternate buyer model… build the augmented buyer model based on the conceivable transition (claim 7);
A computing apparatus comprising: an input/output interface to communicate with a client device; a processor readable data non-transitory storage medium; and a processor, in communication with the processor readable data storage medium and the input/output interface, to:… build a buyer model and an augmented buyer model… build a non-buyer model… (claim 16);
buyer model is without augmentation (claim 17);
provides the interaction data for training the buyer model, the augmented buyer model and the non-buyer model (claim 18 and 23);
A web server comprising: an input/output interface to communicate with a client device; a processor readable non-transitory data storage medium; and a processor, in communication with the processor readable data storage medium and the input/output interface, wherein the data storage medium comprises: a plurality of different models, executable by the processor, comprising a buyer model without augmentation, an augmented buyer model, and a non-buyer model (claim 20);
wherein in building the buyer model without augmentation the processor builds the buyer model from actual transitions in the historical interaction data (claim 22);
the processor (claims 5, 8, 9, 10).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a system comprising: a processor to: receive from a client device… provide a plurality of different models for the user based on the interaction data, each of the plurality of different models trained on historical interaction data of prior buyers and non-buyers that browsed the website, the plurality of different models comprising at least one augmented buyer model based on probabilities of conceivable transitions, each conceivable transition including a multi-step transition between a first URL and a second URL via at least one intermediate URL of the website, and an alternate buyer model based on an actual transition between the first URL and the second URL; and present the user with an offer to buy from the website upon the determination that the user is a buyer (claim 1);
the processor is to: when the interaction data matches a nonbuyer mode, repeat iteratively and as the user browses the website, the receiving of interaction data and determining whether the interaction data matches a buyer or nonbuyer model (claim 2);
wherein the alternate buyer model is without augmentation and wherein each conceivable transition is a transition that could have occurred based on transitions from the first URL to the at least one intermediate URL and from the at least one intermediate node to the second URL recorded in the historical interaction data (claim 3);
the processor is to: record transitions of the user between URLs of the website as the interaction data; and construct a transition matrix for the user based on the recorded transitions of the user (claim 4);
build the alternate buyer model… build the augmented buyer model based on the conceivable transition (claim 7);
A computing apparatus comprising: an input/output interface to communicate with a client device; a processor readable data non-transitory storage medium; and a processor, in communication with the processor readable data storage medium and the input/output interface, to:… build a buyer model and an augmented buyer model… build a non-buyer model… (claim 16);
buyer model is without augmentation (claim 17);
provides the interaction data for training the buyer model, the augmented buyer model and the non-buyer model (claim 18 and 23);
A web server comprising: an input/output interface to communicate with a client device; a processor readable non-transitory data storage medium; and a processor, in communication with the processor readable data storage medium and the input/output interface, wherein the data storage medium comprises: a plurality of different models, executable by the processor, comprising a buyer model without augmentation, an augmented buyer model, and a non-buyer model (claim 20);
wherein in building the buyer model without augmentation the processor builds the buyer model from actual transitions in the historical interaction data (claim 22);
the processor (claims 5, 8, 9, 10).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lukose et al. (US Pub. No. 20100114654 A1, hereinafter “Lukose”) in view of  Vijayaraghavan et al. (US Pub. No. 20140222503A1, hereinafter “Vijayaraghavan”) and in further view of Shoemaker et al. (US Pub. No.: US 2015/0185995 A1, hereinafter “Shoemaker”).

Regarding claim 1 
Lukose discloses a system comprising: 
receive from a client device, interaction data of a user browsing a website (Lukose, [0019]: clickstream is the record of computer user actions while web browsing; [0020]: record clickstream at computer; [0083]: gather clickstream data; claims 9-10: computer and server; FIG. 1, [0037-0038]: output and storing; [0083]: client-side);
provide a plurality of different models for the user based on the interaction data, each of the plurality of different models trained on historical interaction data of prior buyers and non-buyers that browsed the website,  (Lukose, [0029]: models would be computed from the clickstream and predicted likelihood that the use is a purchaser or non-purchaser; [0027]:  purchasing behavior of the users is extracted from the training data set and the users are divided into two categories: purchasers and non-purchasers; [0033]: URL for each internet user’s visit; [0049]:  capture user behavior across multiple websites), 
determine when the user is likely to be a buyer, based on the interaction data and the selected one of the augmented buyer model and the alternate buyer model (Lukose, FIG.6, [0052]: predicted buyer and non-buyer; [0029]: models would be computed from the clickstream and predicted likelihood that the use is a purchaser or non-purchaser; [0027]:  purchasing behavior of the users is extracted from the training data set and the users are divided into two categories: purchasers and non-purchasers); and 
present the user with an offer that encourages the user to buy from the website upon the determination that the user is a buyer (Lukose, [0018]: targeted advertising presented to the users based on intent to purchase product they are interested in; [0022]: present personalized content to a user based on the user's actions within the site (e.g. product recommendations); [0079]: present the user with advertising information).
Lukose ([0033]) discloses URL for each user visit but does not explicitly disclose:
the plurality of different models comprising at least one augmented buyer model based on probabilities of conceivable transitions, each conceivable transition including a multi-step transition between a first URL and a second URL via at least one intermediate URL of the web site;
and an alternate buyer model based on an actual transition between the first URL and the second URL; 
compare a probability associated with the augmented buyer model based on a conceivable transition to a predetermined significance threshold measure; when the probability exceeds the significance threshold measure, select the augmented buyer model; when the probability does not exceed the significance threshold measure, select the alternate buyer model;
However, Vijayaraghavan teaches that it is known to include:
an input/output interface to communicate with a client device; a processor readable non-transitory data storage medium; and a processor, in communication with the processor readable data storage medium and the input/output interface to: (Vijayaraghavan, [0098-0099]: computer-readable storage media and processor; [0096]: processor and interface);
the plurality of different models comprising at least one augmented buyer model based on probabilities of conceivable transitions, each conceivable transition including a multi-step transition between a first URL and a second URL via at least one intermediate URL of the web site (Vijayaraghavan, [0009]: one or more dynamic models for predicting user intent before the user abandons the Web site are based on a combination of models including, for example, a combination of a Naïve Bayes Classifier and a Markov model; [0027]:  predictive models are then used to predict the intent of the user based on web path data; [0050]: a user visit during an online session comprises of a subset of these URLs; [0063] and [0068]: user-related data includes sequence of pages (URLs) visited during a session; [0064-0065]: user-related data which is captured is modeled and employ model);
and an alternate buyer model based on an actual transition between the first URL and the second URL; compare a probability associated with the augmented buyer model based on a conceivable transition to a predetermined significance threshold measure (Vijayaraghavan, [0066]: model based on the online user's session visit (e.g. clickstream data); [0049]: user information (e.g. actions taken at Website) may be collected from a plurality of users and compiled or aggregated to provide a model; [0050]: Websites comprise user visits during an online session comprises of a subset of these URLs; [0056]:  determines the threshold at each click; [0057]: when user starts a website visit, the model is evaluated at each point of the journey; [0069]: a model is developed to predict the intent of a user by computing the probabilities at the click and the decision is based on a comparison of a certain level of pre-determined threshold; [0073] and [0075]: transition probability).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Lukose with Vijayaraghavan to include the aforementioned limitations since such a modification would be predictable. Specifically, Lukose would continue to teach URLs user visited except multi-step transitions between multiple URLs are taught according to the teachings of Vijayaraghavan in order to easily assess customer’s browsing patterns. This is a predictable result of the combination. (Vijayaraghavan, [0005-0006]).
However, Shoemaker teaches that it is known to include:
when the probability exceeds the significance threshold measure, select the augmented buyer model; when the probability does not exceed the significance threshold measure, select the alternate buyer model (Shoemaker, [0047]:  one or more models may be identified; FIG. 2B,  [0048]: if more than one model is identified a determination is made to use and chose one of the identified models based on threshold level).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Lukose and Vijayaraghavan with Shoemaker to include the aforementioned limitations since such a modification would be predictable. Specifically, Lukose and Vijayaraghavan would continue to teach models based on actual and conceivable transitions between URLs except now models that are selected based on threshold are taught according to the teachings of Shoemaker in order to retrieving a predictive model. This is a predictable result of the combination. (Shoemaker, [0005-0006]).

Regarding claim 2 
The combination of Lukose, Vijayaraghavan, and Shoemaker teaches the system of claim 1, 
wherein the processor is to: determine whether the interaction data matches a buyer or nonbuyer model; when the interaction data matches a nonbuyer mode, repeat iteratively and as the user browses the website, the receiving of interaction data and determining whether the interaction data matches a buyer or nonbuyer model (Lukose, [0050]: purchase behavior of each user is extracted from the user clickstream; [0060]: purchase behavior (e.g. clickstream) to categorize the users into buyers and non-buyers; [0027]: training data set and the users are divided into two categories: purchasers and non-purchasers; [0028]: training data set are then applied to real time clickstreams to indicate the likelihood of a future purchase by a current online user; [0029]: iteratively update the model based on purchase behavior; [0038]: a classifier module into predicted buyer and non-buyer groups); 
and when the interaction data matches a buyer model, perform the comparing of the probability associated with the augmented buyer model and determining when the user is likely to be a buyer or non-buyer (Lukose, [0070]: compare various classification models and optimize cutoff thresholds; [0071]: predicted buyers were actual buyers based on threshold using model; [0074]: classify buyer based on model; [0077-0078]: latent period used to determine when buyer will purchase item).

 
Regarding claim 4 
The combination of Lukose, Vijayaraghavan, and Shoemaker teaches the system of claim 1, wherein to determine if the user is likely to be a buyer the processor is to: record transitions of the user between URLs of the website as the interaction data; and construct a transition matrix for the user based on the recorded transitions of the user (Lukose, FIG.5, [0050]: user clickstream resulting in matrix; FIG. 6, [0051-0052]:  matrix classifications for user, who may be a predicted buyer or a predicted non-buyer; [0033]: URL for each internet user’s visit; [0049]:  capture user behavior for number of sessions across multiple websites; [0020]:  the user-centric clickstream must capture the user's actions over multiple sites; [0024]:  observing the behavior of that user occur across a number of websites; [0027]: the total number of pages viewed on a site; [0032]: online behavior includes shopping websites and search engines).  


Regarding claim 5 
The combination of Lukose, Vijayaraghavan, and Shoemaker teaches the system of claim 4, wherein the processor is to: compare transition probabilities in A user's transition matrix with transition probabilities from prior buyers and prior non-buyers (Lukose, [0077-0078]:  prediction of purchase likelihood must be made in advance of the actual purchase (e.g. latent period); [0051]:  matrix to predict whether an actual purchase will be made by comparing the predicted outcome with actual purchase behavior; [0052]: matrix illustrating the potential classifications for user, who may be a predicted buyer or a predicted non-buyer).  


Regarding claim 6 
The combination of Lukose, Vijayaraghavan, and Shoemaker teaches the system of claim 5, wherein the determination regarding the user being a buyer is based on the comparison  (Lukose, [0052]: matrix illustrating the potential classifications for user, who may be a predicted buyer or a predicted non-buyer; [0027]: analyze data set to discriminate between purchasers and non-purchasers; [0029]: models would be computed from the clickstream and predicted likelihood that the use is a purchaser or non-purchaser;).

Regarding claim 7 
The combination of Lukose, Vijayaraghavan, and Shoemaker teaches the system of claim 1, 
Lukose teaches:
further comprising: receiving historical interaction data of users of a website  (Lukose, [0048-0049]: captures the total number of sessions the user spent browsing retailer websites; [0081]:  session tracking),
build the alternate buyer model corresponding to the one or more historical actual transitions …(Lukose, [0083]: set up the model using training data set, such as an historical user-centric data set; [0027]:  models can be used to generate and apply the features identified so as to predict purchasing behavior of purchasers and non-purchasers; [0051-0052]: various models used to correctly predict that the predicted buyer does, in fact, become an actual buyer or a non-buyer based on real-time click streams; claims 4-5: generating model);     
 However, Vijayaraghavan teaches that it is known to include:
the historical interaction data comprising one or more historical actual transitions between the first URL and the second URL,… determine, based on the one or more historical actual transitions, one or more conceivable transitions between the first URL and the second URL: and build the augmented buyer model based on the conceivable transition (Vijayaraghavan, [0063]: captures user-related data concerning the user's visits to an online commerce Web site such as the sequence of pages (URLs); [0064]: user-related data which is captured is modeled (174) to transform the data; [0068]: sequence of URLs viewed by user based on clicks; [0069]: develop model to predict user intent based on click data).


Regarding claim 8 
The combination of Lukose, Vijayaraghavan, and Shoemaker teaches the system of claim 7, wherein to select one of the plurality of models the processor is to: select one of the alternate buyer model, the augmented buyer model, and a non-buyer model (Lukose, [0027]: a variety of models can be used to generate and to predict purchasing behavior; [0051]: various models can then be applied to the information).  


Regarding claim 9 
The combination of Lukose, Vijayaraghavan, and Shoemaker teaches the system of claim 8, wherein the probability associated with the augmented buyer model based on a conceivable transition to a predetermined significance threshold measure comprises probabilities associated with each edge connecting nodes in a graph including the conceivable transitions and wherein the processor compares the probability of each edge with the significance threshold measure (Lukose, [0063]: threshold represents the best criteria for dividing the users into two sub groups, such as purchasers and non-purchasers based on pages viewed at retailer website; [0045]:  a current user clickstream and a prediction is made of the probability that the user will be a purchaser; [0066]: probability of user being a buyer estimated by equation; [0067]: cutoff threshold of predicting a buyer and classification of model adjusted based on cutoff threshold; FIG.7, [0068]: graph and threshold values to predict if predicted buyers are actual buyers; FIG. 8, [0069]: graph for varying threshold values within the logical regression model;  [0070]: compare various classification models based on graphs in FIGS.7-8; FIG. 9, [0071]: graphs and cutoff thresholds for each graph to accurately predict buyers).


Regarding claim 10 
The combination of Lukose and Vijayaraghavan teaches the system of claim 1, wherein the processor is to: record the user's buying decision during a session for inclusion into the historical interaction data (Lukose, [0083]:  the actual purchase behavior of the user could be observed and analyzed to iteratively update the model; [0033]: data records for a given user who makes a purchase online).

Regarding claim 16 
Lukose discloses a computing apparatus comprising: an input/output interface to communicate with a client device, to (Lukose, claims 9-10: computer and server; FIG. 1, [0037-0038]: output and storing; [0083]: client-side): 
access historical interaction data (Lukose, [0019]: clickstream is the record of computer user actions while web browsing; [0020]: record clickstream at computer; [0083]: gather clickstream data); 
identify buyer sessions from the historical interaction data (Lukose, [0048-0049]: captures the total number of sessions the user spent browsing retailer websites; [0081]:  session tracking); 
build a buyer model and an augmented buyer model from the buyer sessions of the historical interaction data, the augmented buyer model based on conceivable transitions that could have occurred in the historical interaction data; build a non-buyer model from non-buyer browsing sessions of the historical interaction data; and the buyer model based on actual transitions that occurred in the historical interaction data (Lukose, [0083]: set up the model using training data set, such as an historical user-centric data set; [0027]:  models can be used to generate and apply the features identified so as to predict purchasing behavior of purchasers and non-purchasers; [0051-0052]: various models used to correctly predict that the predicted buyer does, in fact, become an actual buyer or a non-buyer based on real-time click streams; claims 4-5: generating model; [0029]: models would be computed from the clickstream and actual purchase behavior analyzed to update model; [0050]: the actual purchase behavior of each user is extracted from the user clickstream);
Lukose teaches models but does not teach:
a processor readable data non-transitory storage medium; and 3a processor, in communication with the processor readable data storage medium and the input/output interface;
provide the buyer model, augmented buyer model and the non-buyer model to a webserver for identifying buyers. 
However, Vijayaraghavan teaches that it is known to include: 
a processor readable data non-transitory storage medium; and 3a processor, in communication with the processor readable data storage medium (Vijayaraghavan, [0098-0099]: computer-readable storage media and processor; [0096]: processor and interface); 
provide the buyer model, augmented buyer model and the non-buyer model to a webserver for identifying buyers (Vijayaraghavan, [0057] a model deployment phase deploys the model on the Web server; [0048-0049]:  Web server comprises a user classifier module that uses combination of models to classify user based on intent; [0040]: purchase intent of user; [0009]: one or more dynamic models for predicting user intent).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Lukose with Vijayaraghavan to include the aforementioned limitations since such a modification would be predictable. Specifically, Lukose would continue to teach models to identify buyers except that the models are provided to webserver for identifying buyers according to the teachings of Vijayaraghavan. This is a predictable result of the combination. 


Regarding claim 18 
The combination of Lukose, Vijayaraghavan, and Shoemaker teaches the computing apparatus of claim 16, wherein the processor further: receives interaction data of visitors to a website associated with the webserver; provides the interaction data for training the buyer model, the augmented buyer model and the non-buyer model (Lukose, [0019]: as the user clicks anywhere in the webpage or application, the action is logged on a client or inside the Web server; [0027]: a number of user clickstreams are conglomerated into a training data set; [0027]:  models can be used to generate and apply the features identified so as to predict purchasing behavior of purchasers and non-purchasers; claims 5-6: training data set; [0051]: various models applied). 

Regarding claim 19 
The combination of Lukose, Vijayaraghavan, and Shoemaker teaches the computing apparatus of claim 16, wherein the processor selects one of the buyer, augmented buyer, and non-buyer models according to the following rules: the processor selects the non-buyer model for making a prediction regarding the user when the interaction data is indicative of the user browsing without executing a purchasing transaction; and the processor selects one of the buyer model or the augmented buyer model based on a comparison of probabilities of the augmented buyer model with a threshold measure for making a prediction regarding the user if the interaction data is indicative of the user making the purchasing transaction (Lukose, FIG.6, [0052]: predicted buyer and non-buyer; [0029]: models would be computed from the clickstream and predicted likelihood that the use is a purchaser or non-purchaser; [0027]:  purchasing behavior of the users is extracted from the training data set and the users are divided into two categories: purchasers and non-purchasers; [0038]: a classifier module into predicted buyer and non-buyer groups; [0050]: the actual purchase behavior of each user is extracted from the user clickstream; [0051]: model can then be determined by comparing the predicted outcome with actual purchase behavior; [0070]: compare various classification models based on graphs in FIGS.7-8; FIG. 9, [0071]: graphs and cutoff thresholds for each graph to accurately predict buyers). 

Regarding claim 24 
The combination of Lukose, Vijayaraghavan, and Shoemaker teaches the computing apparatus of claim 16, wherein the processor repeats iteratively upon the determination that the user is likely a non-buyer and as the user browses the website, a receipt, from the client device, of interaction data of a user browsing a website and a determination when the user is likely to be a buyer or a non-buyer, based on the interaction data of the user browsing the website and the selected model determining if the user is likely to be a buyer or a non-buyer (Lukose, [0027]: training data set and the users are divided into two categories: purchasers and non-purchasers. The data set is then analyzed to discover behavior patterns ("features") which can be used to discriminate between purchasers and non-purchasers; [0028]: training data set are then applied to real time clickstreams to indicate the likelihood of a future purchase by a current online user; [0029]: iteratively update the model; [0038]: a classifier module into predicted buyer and non-buyer groups).  
 

Regarding claim 25 
The combination of Lukose, Vijayaraghavan, and Shoemaker teaches the computing apparatus of claim 16, wherein each conceivable transition is a transition that could have occurred based on transitions from a first URL to at least one intermediate node and from the at least one intermediate node to a second URL recorded in the historical interaction data (Vijayaraghavan, [0050]: a user visit during an online session comprises of a subset of these URLs; [0063] and [0068]: the sequence of pages (URLs) visited during a session).

Claims 3, 10, 17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lukose, Vijayaraghavan, and Shoemaker as applied to claim 1 above, and further in view of Castelli et al. (US Pub. No. 2007/0101311 A1, hereinafter “Castelli”).
Regarding claim 3 
The combination of Lukose, Vijayaraghavan, and Shoemaker teaches the system of claim 1,… and wherein each conceivable transition is a transition that could have occurred based on transitions from the first URL to the at least one intermediate node and from the at least one intermediate URL to the second URL recorded in the historical interaction data  (Vijayaraghavan, [0050]: a user visit during an online session comprises of a subset of these URLs; [0063] and [0068]: the sequence of pages (URLs) visited during a session). 
The combination of Lukose, Vijayaraghavan, and Shoemaker does not teach:
wherein the alternate buyer model is without augmentation.
However, Castelli teaches that it is known to include:
 wherein the alternate buyer model is without augmentation (Castelli, [0040]: an augmentation is a structural change of an existing procedure model; [0083]: no augmentation; [0058]:  NO_UPDATE: this augmentation leaves the structure of the procedure model unchanged; [0072]: no such augmentation exists; [0081]: an augmentation that requires no change to the procedure structure).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Lukose, Vijayaraghavan, Shoemaker with Castelli to include the aforementioned limitations since such a modification would be predictable. Specifically, Lukose, Vijayaraghavan, and Shoemaker would continue to teach the model except now the model without augmentation is taught according to the teachings of Castelli in order to leave the model unchanged. This is a predictable result of the combination. (Castelli, [0058]).


Regarding claim 10 
The combination of Lukose, Vijayaraghavan, and Shoemaker teaches the system of claim 1:
wherein the processor is to: determine minimum and maximum probabilities from a selected graph…, and4Application No. 15 770,899Attorney Docket No. 92008066 Amendment and Responsederive the significance threshold measure from the minimum and maximum probabilities (Lukose, [0068-0069]: graph with threshold value for predicted buyers with low and high rates; [0071]: graphs have maximum and cut-off.  
However, Castelli teaches that it is known to include: 
without augmentation  (Castelli, [0040]: an augmentation is a structural change of an existing procedure model; [0083]: no augmentation; [0058]:  NO_UPDATE: this augmentation leaves the structure of the procedure model unchanged; [0072]: no such augmentation exists; [0081]: an augmentation that requires no change to the procedure structure).
The motivation to combine Lukose, Vijayaraghavan, and Shoemaker with Castelli is the same as set forth above in claim 3. 


Regarding claim 17  
The combination of Lukose, Vijayaraghavan, and Shoemaker teaches the computing apparatus of claim 16, except for: wherein the buyer model is without augmentation. 
However, Castelli teaches that it is known to include:
wherein the buyer model is without augmentation  (Castelli, [0040]: an augmentation is a structural change of an existing procedure model; [0083]: no augmentation; [0058]:  NO_UPDATE: this augmentation leaves the structure of the procedure model unchanged; [0072]: no such augmentation exists; [0081]: an augmentation that requires no change to the procedure structure).
The motivation to combine Lukose, Vijayaraghavan, and Shoemaker with Castelli is the same as set forth above in claim 3. 

Regarding claim 20 
Lukose discloses a web server comprising: an input/output interface to communicate with a client device (Lukose, [0019]: webserver; [0021]: web server caching content and serving content to user; [0081]: data generated by server and sent to the user's machine); …: 
a plurality of different models, executable by the processor, comprising a buyer model…, an augmented buyer model and a non-buyer model for determining buying intent of a website visitor, wherein: the plurality of different models are trained on sessions data of different prior buyers and non- buyers who browsed the website, and the buyer model…. is based on probabilities of actual transitions that occurred in historical interaction data, …and the non-buyer model is based on probabilities of browsing sessions that do not include a purchasing transaction (Lukose, [0034]: models were used to predict a user's probability of purchase; [0045]: training data set includes features regarding behavioral analysis of all the actual buyers within buyer population; [0046]: features used to predict purchasing behavior of users; [0071]: percentage of predicted buyers were actual buyers; [0083]: set up the model using training data set, such as an historical user-centric data set; [0027]: variety of models can be used to generate and apply the features identified so as to predict purchasing behavior of purchasers and non-purchasers; [0051-0052]: various models used to correctly predict that the predicted buyer does, in fact, become an actual buyer or a non-buyer based on real-time click streams; claims 4-5: generating model; [0026] and [0033]:  URL time stamps for each Internet user's visit to website; [0038]: buyer and non-buyer group), and 
wherein the processor: …; and executes an action based on the selected model (Lukose, [0029]: predicted likelihood that the use is a purchaser or non-purchaser to dynamically determine which ads or content to show the user; [0022]: product recommendations based on clickstream; [0080]: model outputs can be used as intentional signals for a personalizing search or serving relevant advertising).  
Lukose does not explicitly disclose
a processor readable non-transitory data storage medium; and a processor, in communication with the processor readable data storage medium and the input/output interface, wherein the data storage medium comprises…
a buyer model without augmentation; 
the augmented buyer model is based on probabilities of multi-step conceivable transitions that could have occurred in the historical transition data.
However, Vijayaraghavan teaches that it is known to include:
a processor readable non-transitory data storage medium; and a processor, in communication with the processor readable data storage medium and the input/output interface, wherein the data storage medium comprises…(Vijayaraghavan, [0098-0099]: computer-readable storage media and processor; [0096]: processor and interface);
the augmented buyer model is based on probabilities of multi-step conceivable transitions that could have occurred in the historical transition data (Vijayaraghavan, [0063] and [0068]: user-related data includes sequence of pages (URLs) visited during a session; [0064-0065]: user-related data which is captured is modeled and employ model).
The motivation to combine Lukose and Vijayaraghavan is the same as set forth above in claim 1. 
However, Castelli teaches that it is known to include:
a buyer model without augmentation  (Castelli, [0040]: an augmentation is a structural change of an existing procedure model; [0083]: no augmentation; [0058]:  NO_UPDATE: this augmentation leaves the structure of the procedure model unchanged; [0072]: no such augmentation exists; [0081]: an augmentation that requires no change to the procedure structure).
The motivation to combine Lukose, Vijayaraghavan, and Castelli is the same as set forth above in claim 3. 
However, Shoemaker teaches that it is known to include:
selects one of the plurality of different models based on a comparison of each of the plurality of different models with interaction data received from the client device of a user visiting the website (Shoemaker, [0047]:  one or more models may be identified based on actions (e.g. browsing); FIG. 2B,  [0048]: if more than one model is identified a determination is made to use and chose one of the identified models; [0019]:  user actions may be browsing on the Internet).
The motivation to combine Lukose, Vijayaraghavan, and Castelli with Shoemaker is the same as set forth above in claim 1. 

Regarding claim 21
The combination of Lukose, Vijayaraghavan, and Shoemaker teaches the web server of claim 20, wherein the processor selects one of the plurality of different models, selects the non-buyer model for making a prediction regarding the user when the interaction data is indicative of the user browsing without executing the purchasing transaction; and selects one of the buyer model …or the augmented buyer model based on comparison of probabilities of the augmented buyer model with a threshold measure for making a prediction regarding the user if the interaction data is indicative of the user making the purchasing transaction (Lukose, FIG.6, [0052]: predicted buyer and non-buyer; [0029]: models would be computed from the clickstream and predicted likelihood that the use is a purchaser or non-purchaser; [0027]:  purchasing behavior of the users is extracted from the training data set and the users are divided into two categories: purchasers and non-purchasers; [0038]: a classifier module into predicted buyer and non-buyer groups; [0050]: the actual purchase behavior of each user is extracted from the user clickstream; [0051]: model can then be determined by comparing the predicted outcome with actual purchase behavior; [0070]: compare various classification models based on graphs in FIGS.7-8; FIG. 9, [0071]: graphs and cutoff thresholds for each graph to accurately predict buyers).  
The combination of Lukose, Vijayaraghavan, and Shoemaker does not teach:
without augmentation.
However, Castelli teaches that it is known to include:
without augmentation (Castelli, [0040]: an augmentation is a structural change of an existing procedure model; [0083]: no augmentation; [0058]:  NO_UPDATE: this augmentation leaves the structure of the procedure model unchanged; [0072]: no such augmentation exists; [0081]: an augmentation that requires no change to the procedure structure).
The motivation to combine Lukose, Vijayaraghavan, and Shoemaker with Castelli is the same as set forth above in claim 3. 


Regarding claim 22 
The combination of Lukose, Vijayaraghavan, Shoemaker, and Castelli the web server of claim 20, wherein in building the buyer model …the processor builds the buyer model from actual transitions in the historical interaction data (Lukose, [0029]: models would be computed from the clickstream and actual purchase behavior analyzed to update model; [0050]: the actual purchase behavior of each user is extracted from the user clickstream; [0051]: model can then be determined by comparing the predicted outcome with actual purchase behavior; [0083]: set up the model).  
The combination of Lukose and Vijayaraghavan does not explicitly teach:
model without augmentation.
However, Castelli teaches that it is known to include:
model without augmentation (Castelli, [0040]: an augmentation is a structural change of an existing procedure model; [0083]: no augmentation; [0058]:  NO_UPDATE: this augmentation leaves the structure of the procedure model unchanged; [0072]: no such augmentation exists; [0081]: an augmentation that requires no change to the procedure structure).
The motivation to combine Lukose, Vijayaraghavan, and Shoemaker with Castelli is the same as set forth above in claim 3. 


Regarding claim 23 
The combination of Lukose, Vijayaraghavan, Shoemaker, and Castelli teaches the web server of claim 20, wherein the processor further: receives interaction data of visitors to a website associated with the webserver; provides the interaction data for training the buyer model…, the augmented buyer model, and the non-buyer model (Lukose, [0019]: as the user clicks anywhere in the webpage or application, the action is logged on a client or inside the Web server; [0027]: a number of user clickstreams are conglomerated into a training data set; [0027]:  models can be used to generate and apply the features identified so as to predict purchasing behavior of purchasers and non-purchasers; claims 5-6: training data set; [0051]: various models applied).
The combination of Lukose, Vijayaraghavan, and Shoemaker does not teach:
without augmentation.
However, Castelli teaches that it is known to include:
without augmentation (Castelli, [0040]: an augmentation is a structural change of an existing procedure model; [0083]: no augmentation; [0058]:  NO_UPDATE: this augmentation leaves the structure of the procedure model unchanged; [0072]: no such augmentation exists; [0081]: an augmentation that requires no change to the procedure structure).
The motivation to combine Lukose, Vijayaraghavan, and Shoemaker with Castelli is the same as set forth above in claim 3. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Sethi et al. (US Pub. No. 2012/0143861 A1) related to predicting sale transaction conversion rates and non-patent literature related to predicting behavior as Reference-U on PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684